AMENDED AND RESTATED BY-LAWS OF TETON ADVISORS, INC. (a Delaware corporation) ARTICLE I OFFICES SECTION 1. OFFICES.Teton Advisors, Inc. (hereinafter the “Corporation”) shall maintain its registered office in the State of Delaware at 2711 Centerville Road, in the City of Wilmington, in the County of New Castle, and its resident agent at such address is Corporation Service Company.The Corporation may also have offices in such other places in the United States or elsewhere as the Board of Directors may, from time to time, appoint or as the business of the Corporation may require. ARTICLE II MEETING OF STOCKHOLDERS SECTION 1. ANNUAL MEETINGS.Annual meetings of stockholders for the election of directors and for such other business as may properly be conducted at such meeting shall be held at such place, either within or without the State of Delaware, and at such time and date as the Board of Directors shall determine by resolution and set forth in the notice of the meeting.In the event that the Board of Directors fails to so determine the time, date and place for the annual meeting, it shall be held, beginning in 1999, at the principal office of the Corporation at 10 o’clock A.M. on the first business day of June of each year. SECTION 2. SPECIAL MEETINGS.
